Exhibit 10.2

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144, OR
THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF THESE SECURITIES,
REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT SUCH SALE, TRANSFER,
ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS OF SUCH ACT.

OPTION TO PURCHASE COMMON STOCK
OF
GEM SOLUTIONS, INC.

Void after January 31, 2009

This certifies that, for value received, Mark Sampson (“Holder”) is entitled,
subject to the terms set forth below, to purchase from GeM Solutions, Inc., a
Delaware corporation (the “Company”), shares of the common stock, $.001 par
value per share, of the Company (“Common Stock”), as constituted on the date
hereof, with the Notice of Exercise attached hereto duly executed, and
simultaneous payment therefor in lawful money of the United States or as
otherwise provided in Section 3 hereof, at the Exercise Price then in effect.
The number, character and Exercise Price of the shares of Common Stock issuable
upon exercise hereof are subject to adjustment as provided herein.

1.             Term of Option.  This Option shall be exercisable, in whole or in
part, during the term commencing on March 1, 2007 and ending at 5:00 p.m. EST on
January 31, 2009 (the “Option Expiration Date”) and shall be void thereafter.

2.             Number of Shares, Exercise Price and Vesting Provisions.

2.1           Number of Shares.  The number of shares of Common Stock which may
be purchased pursuant to this Option shall be 2,000,000 shares (the “Shares”),
subject, however, to adjustment pursuant to Section 11 hereof.

2.2           Exercise Price.  The Exercise Price at which this Option, or
portion thereof, may be exercised shall be $0.40 per Share, subject, however, to
adjustment pursuant to Section 11 hereof.


--------------------------------------------------------------------------------


3.             Exercise of Option.

3.1           Payment of Exercise Price.  Subject to the terms hereof, the
purchase rights represented by this Option are exercisable by the Holder in
whole or in part, at any time, or from time to time, by the surrender of this
Option and the Notice of Exercise annexed hereto duly completed and executed on
behalf of the Holder, at the office of the Company (or such other office or
agency of the Company as it may designate by notice in writing to the Holder at
the address of the Holder appearing on the books of the Company) accompanied by
payment of the Exercise Price in full (i) in cash or by bank or certified check
for the Shares with respect to which this Option is exercised; (ii) by delivery
to the Company of shares of the Company’s Common Stock having a Fair Market
Value (as defined below) equal to the aggregate Exercise Price of the Shares
being purchased which Holder is the record and beneficial owner of and which
have been held by the Holder for at least six (6) months; provided, however,
that such method of payment is then permitted under applicable law; (iii) if the
sale of the Shares is covered by an effective registration statement, by
delivering to the Company a Notice of Exercise together with an irrevocable
direction to a broker-dealer registered under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), to sell a sufficient portion of the
Shares and deliver the sales proceeds directly to the Company to pay the
Exercise Price; (iv) by set off against any amounts owed to the Holder by the
Company; (v) by reducing the number of shares of Common Stock otherwise issuable
under the Option to the Holder upon the exercise of the Option by a number of
shares of Common Stock having a Fair Market Value (as defined below) equal to
the  aggregated exercise price; provided, however, that such method of payment
is then permitted under applicable law; (vi) to the extent permitted by
applicable law, by: (A) delivery of a promissory note of the Holder to the
Company on terms determined by the Board of Directors (the “Board”), or (B)
payment of such other lawful consideration as the Board may determine; or (vii)
by any combination of the procedures set forth in subsections (i), (ii), (iii),
(iv), (v), and (vi) of this Section 3.1.

3.2           Fair Market Value.  If previously owned shares of Common Stock are
tendered as payment of the Exercise Price, the value of such shares shall be the
“Fair Market Value” of such shares on the trading date immediately preceding the
date of exercise.  For the purpose of this Agreement, the “Fair Market Value”
shall be:

(a)         If the Common Stock is admitted to quotation on the National
Association of Securities Dealers Automated Quotation System (“NASDAQ”), the
Fair Market Value on any given date shall be the average of the highest bid and
lowest asked prices of the Common Stock as reported for such date or, if no bid
and asked prices were reported for such date, for the last day preceding such
date for which such prices were reported;

(b)         If the Common Stock is admitted to trading on a United States
securities exchange, the Fair Market Value on any date shall be the closing
price reported for the Common Stock on such exchange or system for such date or,
if no sales were reported for such date, for the last day preceding such date
for which a sale was reported;

(c)         If the Common Stock is traded in the over-the-counter market and not
on any national securities exchange, the Fair Market Value shall be the average
of the mean

2


--------------------------------------------------------------------------------


between the last bid and ask prices per share, as reported by the National
Quotation Bureau, Inc., or an equivalent generally accepted reporting service,
or if not so reported, the average of the closing bid and asked prices for a
share as furnished to the Company by any member of the National Association of
Securities Dealers, Inc., selected by the Company for that purpose; or

(d)         If the Fair Market Value of the Common Stock cannot be determined on
the basis previously set forth in this definition on the date that the Fair
Market Value is to be determined, the Board of Directors of the Company shall in
good faith determine the Fair Market Value of the Common Stock on such date.

If the tender of previously owned shares would result in an issuance of a whole
number of Shares and a fractional Share of Common Stock, the value of such
fractional share shall be paid to the Company in cash or by check by the Holder.

3.3           Death.


(A)           IF HOLDER SHALL DIE PRIOR TO THE OPTION TERMINATION DATE, ANY
OPTIONS THEN EXERCISABLE MAY BE EXERCISED ONLY WITHIN ONE (1) YEAR AFTER
HOLDER’S DEATH, PRIOR TO THE OPTION TERMINATION DATE, AND ONLY BY THE HOLDER’S
PERSONAL REPRESENTATIVE OR PERSONS ENTITLED THERETO UNDER THE HOLDER’S WILL OR
THE LAWS OF DESCENT AND DISTRIBUTION.

(b)           This Option may not be exercised for more Shares (subject to
adjustment as provided in Section 11 hereof) after the Holder’s death than the
Holder was entitled to purchase thereunder at the time of death.

3.4           Exercise Date; Delivery of Certificates.   This Option shall be
deemed to have been exercised immediately prior to the close of business on the
date of its surrender for exercise as provided above, and Holder shall be
treated for all purposes as the holder of record of such Shares as of the close
of business on such date.  As promptly as practicable on or after such date and
in any event within ten (10) days thereafter, the Company at its expense shall
issue and deliver to the Holder a certificate or certificates for the number of
Shares issuable upon such exercise.  In the event that this Option is exercised
in part, the Company at its expense will execute and deliver a new Option of
like tenor exercisable for the number of shares for which this Option may then
be exercised.

4.             No Fractional Shares or Scrip  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Option.  In lieu of any fractional share to which the Holder would otherwise be
entitled, the Company shall make a cash payment equal to the Exercise Price
multiplied by such fraction.

5.             Replacement of Option.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Option and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and substance to the Company
or, in the case of mutilation, on surrender and cancellation of this Option, the
Company at its expense shall execute and deliver, in lieu of this Option, a new
Option of like tenor and amount.

3


--------------------------------------------------------------------------------


6.             Rights of Stockholder.  Except as otherwise contemplated herein,
the Holder shall not be entitled to vote or receive dividends or be deemed the
holder of Common Stock or any other securities of the Company that may at any
time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the Holder, as such, any of the
rights of a stockholder of the Company or any right to vote for the election of
directors or upon any matter submitted to stockholders at any meeting thereof,
or to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance of stock, reclassification of stock, change of par
value, or change of stock to no par value, consolidation, merger, conveyance or
otherwise) or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise until the Option shall have been exercised as
provided herein.

7.             Transfer of Option.

7.1.          Non-Transferability.  This Option shall not be assigned,
transferred, pledged or hypothecated in any way, nor subject to execution,
attachment or similar process, otherwise than by will or by the laws of descent
and distribution.  Any attempted assignment, transfer, pledge, hypothecation or
other disposition of this Option contrary to the provisions hereof, and the levy
of an execution, attachment, or similar process upon the Option, shall be null
and void and without effect.

7.2.          Compliance with Securities Laws; Restrictions on Transfers.  In
addition to restrictions on transfer of this Option and Shares set forth in
Section 7.1 above.

(a)           The Holder of this Option, by acceptance hereof, acknowledges that
this Option and the Shares to be issued upon exercise hereof are being acquired
solely for the Holder’s own account and not as a nominee for any other party,
and for investment (unless such shares are subject to resale pursuant to an
effective prospectus), and that the Holder will not offer, sell or otherwise
dispose of any Shares to be issued upon exercise hereof except under
circumstances that will not result in a violation of applicable federal and
state securities laws. Upon exercise of this Option, the Holder shall, if
requested by the Company, confirm in writing, in a form satisfactory to the
Company, that the Shares of Common Stock so purchased are being acquired solely
for the Holder’s own account and not as a nominee for any other party, for
investment (unless such shares are subject to resale pursuant to an effective
prospectus), and not with a view toward distribution or resale.

(b)           Neither this Option nor any share of Common Stock issued upon
exercise of this Option may be offered for sale or sold, or otherwise
transferred or sold in any transaction which would constitute a sale thereof
within the meaning of the 1933 Act, unless (i) such security has been registered
for sale under the 1933 Act and registered or qualified under applicable state
securities laws relating to the offer and sale of securities; or (ii) exemptions
from the registration requirements of the 1933 Act and the registration or
qualification requirements of all such state securities laws are available and
the Company shall have received an opinion of counsel that the proposed sale or
other disposition of such securities may be effected without registration under
the 1933 Act and would not result in any violation of any applicable state
securities laws relating to the registration or qualification of securities for
sale, such counsel and such opinion to be satisfactory to the Company.  The
Holder of this Option, by acceptance

4


--------------------------------------------------------------------------------


hereof, acknowledges that the Company has no obligation to file a registration
statement with the Securities and Exchange Commission or any state securities
commission to register the issuance of the Shares upon exercise hereof or the
sale or transfer of the Shares after issuance.

(c)           All Shares issued upon exercise hereof shall be stamped or
imprinted with a legend in substantially the following form (in addition to any
legend required by state securities laws).

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR PURSUANT TO AN EXEMPTION THEREFROM.

(d)           Holder recognizes that investing in the Option and the Shares
involves a high degree of risk, and Holder is in a financial position to hold
the Option and the Shares indefinitely and is able to bear the economic risk and
withstand a complete loss of its investment in the Option and the Shares.  The
Holder is a sophisticated investor and is capable of evaluating the merits and
risks of investing in the Company.  The Holder has had an opportunity to discuss
the Company’s business, management and financial affairs with the Company’s
management, has been given full and complete access to information concerning
the Company, and has utilized such access to its satisfaction for the purpose of
obtaining information or verifying information and has had the opportunity to
inspect the Company’s operation.  Holder has had the opportunity to ask
questions of, and receive answers from the management of the Company (and any
person acting on its behalf) concerning the Option and the Shares and the
agreements and transactions contemplated hereby, and to obtain any additional
information as Holder may have requested in making its investment decision.

(e)           Holder acknowledges and represents: (i) that he has been afforded
the opportunity to review and is familiar with the business prospects and
finances of the Company and has based his decision to invest solely on the
information contained therein and has not been furnished with any other
literature, prospectus or other information except as included in such reports;
(ii) Holder is acquiring the Options and Shares for investment purposes only and
not with a view toward distribution; (iii) he understands that no federal or
state agency has approved or disapproved the Option or Shares or made any
finding or determination as to the fairness of the Option and Common Stock for
investment; and (iv) that the Company has made no representations, warranties,
or assurances as to (A) the future trading value of the Common Stock, (B)
whether there will be a public market for the resale of the Common Stock or (C)
the filing of a registration statement with the Securities and Exchange
Commission or any state securities commission to register the issuance of the
Shares upon exercise hereof or the sale or transfer of the Shares after
issuance.

5


--------------------------------------------------------------------------------


8.             Reservation and Issuance of Stock; Payment of Taxes.

(a)           The Company covenants that during the term that this Option is
exercisable, the Company will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of the Shares
upon the exercise of this Option, and from time to time will take all steps
necessary to amend its Articles of Incorporation to provide sufficient reserves
of shares of Common Stock issuable upon the exercise of the Option.

(b)           The Company further covenants that all shares of Common Stock
issuable upon the due exercise of this Option will be free and clear from all
taxes or liens, charges and security interests created by the Company with
respect to the issuance thereof, however, the Company shall not be obligated or
liable for the payment of any taxes, liens or charges of Holder, or any other
party contemplated by Section 7, incurred in connection with the issuance of
this Option or the Common Stock upon the due exercise of this Option.  The
Company agrees that its issuance of this Option shall constitute full authority
to its officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for the shares of Common Stock upon
the exercise of this Option.  The Common Stock issuable upon the due exercise of
this Option, will, upon issuance in accordance with the terms hereof, be duly
authorized, validly issued, fully paid and non-assessable.

(c)           Upon exercise of the Option, the Company shall have the right to
require the Holder to remit to the Company an amount sufficient to satisfy
federal, state and local tax withholding requirements prior to the delivery of
any certificate for Shares of Common Stock purchased pursuant to the Option, if
in the opinion of counsel to the Company such withholding is required under
applicable tax laws.

(d)           If Holder is obligated to pay the Company an amount required to be
withheld under applicable tax withholding requirements, Holder may pay such
amount (i) in cash; (ii) in the discretion of the Board of Directors of the
Company, through the delivery to the Company of previously-owned shares of
Common Stock having an aggregate Fair Market Value equal to the tax obligation
provided that the previously owned shares delivered in satisfaction of the
withholding obligations must have been held by the Holder for at least six (6)
months; (iii) in the discretion of the Board of Directors of the Company,
through the withholding of Shares of Common Stock otherwise issuable to the
Holder in connection with the Option exercise; or (iv) in the discretion of the
Board of Directors of the Company, through a combination of the procedures set
forth in subsections (i), (ii) and (iii) of this Section 8(d).

9.             Notices.

(a)           Whenever the Exercise Price or number of shares purchasable
hereunder shall be adjusted pursuant to Section 11 hereof, the Company shall
issue a certificate signed by its Chief Financial Officer setting forth, in
reasonable detail, the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated, and the Exercise
Price and number of shares purchasable hereunder after giving effect to such

6


--------------------------------------------------------------------------------


adjustment, and shall cause a copy of such certificate to be mailed (by
first-class mail, postage prepaid) to the Holder of this Option.

(b)           All notices, advices and communications under this Option shall be
deemed to have been given, (i) in the case of personal delivery, on the date of
such delivery and (ii) in the case of mailing, on the third business day
following the date of such mailing, addressed as follows:

 

If to the Company:

 

 

GeM Solutions, Inc.

 

 

7935 Airport Pulling Road

 

 

Suite 201

 

 

Naples, FL 34109

 

 

 

 

 

With a copy to:

 

 

Fox Rothschild LLP

 

 

P.O. Box 5231

 

 

Princeton, NJ 08543-5231

 

 

Attn.: Vincent A. Vietti, Esquire

 

 

 

 

 

and to the Holder:

 

 

at the address set forth in the records of the Company.

 

 

Either of the Company or the Holder may from time to time change the address to
which notices to it are to be mailed hereunder by notice in accordance with the
provisions of this Paragraph 9.

10.           Amendments.

(a)           The Company may amend, modify or terminate this Option, including
but not limited to, substituting therefor another Option of the same or a
different type and changing the date of exercise or realization, provided that
the Holder’s consent to such action shall be required unless the Company
determines that the action, taking into account any related action, would not
materially and adversely affect the Holder.

(b)           No waivers of, or exceptions to, any term, condition or provision
of this Option, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such term, condition or
provision.

11.           Adjustments  The number of Shares of Common Stock purchasable
hereunder and the Exercise Price is subject to adjustment from time to time upon
the occurrence of certain events, as follows:

7


--------------------------------------------------------------------------------


11.1.        Split, Subdivision, Combination of Shares, Reclassification or
Recapitalization.  In the event of any stock split, reverse stock split, stock
dividend, recapitalization, combination of shares, reclassification of shares,
spin-off or other similar change in capitalization or event, applicable to
securities as to which purchase rights under this Option exist or any
distribution to holders of the securities as to which purchase rights under this
Option exist other than an ordinary cash dividend, the Exercise Price and the
number and kind of securities issuable upon exercise of this Option shall be
proportionately adjusted.  Any adjustment under this Section 11.1 shall become
effective at the close of business on the date the subdivision or combination
becomes effective, or as of the record date of such dividend, or in the event
that no record date is fixed, upon the making of such dividend.  If this Section
11.1 applies and Section 11.3 also applies to any event, Section 11.3 shall be
applicable to such event, and this Section 11.1 shall not be applicable.

11.2         Liquidation or Dissolution.  In the event the shareholders of the
Company approve a plan of complete liquidation or dissolution of the Company or
an agreement for the sale or disposition by the Company of all or substantially
all of the Company’s assets, this Option will: (i) become exercisable in full as
of a specified time at least 10 business days prior to the effective date of
such liquidation, dissolution, sale or disposition, and (ii) terminate effective
upon such liquidation, dissolution, sale or disposition, except to the extent
exercised before such effective date

11.3         Reorganization and Change in Control Events.

(1)           Definitions.

(a)           A “Reorganization Event” shall mean:

(i)            any merger or consolidation of the Company with or into another
entity as a result of which all of the outstanding shares of Common Stock are
converted into or exchanged for the right to receive cash, securities or other
property; or

(ii)           any exchange of all of the outstanding shares of Common Stock for
cash, securities or other property pursuant to a share exchange transaction.

(b)           A “Change in Control Event” shall mean:

(i)            the acquisition by an individual, entity or group within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (each, a “Person”)
of beneficial ownership of any capital stock of the Company if, after such
acquisition, such Person beneficially owns (within the meaning of Rule 13d-3
promulgated under the Exchange Act) 30% or more of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Common
Stock”) or (y) the combined voting power of the then-outstanding securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change in
Control Event: (A) any acquisition directly from the Company (excluding an
acquisition pursuant to the exercise, conversion or exchange of any security
exercisable for, convertible into or

8


--------------------------------------------------------------------------------


exchangeable for common stock or voting securities of the Company, unless the
Person exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (B) any
acquisition by any employee benefit plan or related trust sponsored or
maintained by the Company or any corporation controlled by the Company, or (C)
any acquisition by any corporation pursuant to a Business Combination (as
defined in Section 11.3(1)(b)(iii) below) that complies with clauses (x) and
(y)  of subsection (iii) of this definition;

(ii)           an event that results in the Continuing Directors (as defined
below) not constituting a majority of the Board (or, if applicable, the board of
directors of a successor corporation to the Company).  “Continuing Director”
means, at any date, a member of the  Board: (x) who was a member of the Board on
the date of the initial issuance of this Option, or (y) who was nominated or
elected subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (y)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or

(iii)          the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Common Stock and Outstanding Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50% of the then-outstanding shares of common stock and the combined
voting power of the then-outstanding securities entitled to vote generally in
the election of directors, respectively, of the resulting or acquiring
corporation in such Business Combination, which shall include, without
limitation, a corporation that as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries (such resulting or acquiring corporation is referred to
herein as the “Acquiring Corporation”) in substantially the same proportions as
their ownership of the Outstanding Common Stock and Outstanding Voting
Securities, respectively, immediately prior to such Business Combination, and
(y) no Person (excluding the Acquiring Corporation or any employee benefit plan
or related trust maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 30% or more of the
then-outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination).

9


--------------------------------------------------------------------------------


(2)           Effect on Option.

(a)           Reorganization Event.  Upon the occurrence of a Reorganization
Event (regardless of whether such event also constitutes a Change in Control
Event), or the execution by the Company of any agreement with respect to a
Reorganization Event (regardless of whether such event will result in a Change
in Control Event), this Options shall be assumed, or equivalent options shall be
substituted, by the acquiring or succeeding corporation (or an affiliate
thereof); provided, however, that if such Reorganization Event also constitutes
a Change in Control Event,  such assumed or substituted options shall be
immediately exercisable in full upon the occurrence of such Reorganization
Event.  For purposes hereof, this Option shall be considered to be assumed if,
following consummation of the Reorganization Event, this Option confers the
right to purchase, for each share of Common Stock subject to this Option
immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation (or an affiliate thereof),
provide for the consideration to be received upon the exercise of this Option to
consist solely of common stock of the acquiring or succeeding corporation (or an
affiliate thereof) equivalent in fair market value to the per share
consideration received by holders of outstanding shares of Common Stock as a
result of the Reorganization Event.

Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
affiliate thereof) does not agree to assume, or substitute for, this, then the
this Options shall become exercisable in full as of a date at least thirty (30)
days prior to the Reorganization Event and will terminate immediately prior to
the consummation of such Reorganization Event, except to the extent exercised by
Holder before the consummation of such Reorganization Event; provided, however,
that in the event of a Reorganization Event under the terms of which holders of
Common Stock will receive upon consummation thereof a cash payment for each
share of Common Stock surrendered pursuant to such Reorganization Event (the
“Acquisition Price”), then this Option shall terminate upon consummation of such
Reorganization Event and Holder shall receive, in exchange therefor, a cash
payment equal to the amount (if any) by which: (A) the Acquisition Price
multiplied by the number of shares of Common Stock issuable upon exercise of
this Option (whether or not then exercisable), exceeds (B) the aggregate
exercise price of such Options.

(b)           Change in Control Event that is not a Reorganization Event.  Upon
the occurrence of a Change in Control Event that does not also constitute a
Reorganization Event, this Option shall automatically become immediately
exercisable in full.

12.           Intentionally Omitted.

13.           Severability.  Whenever possible, each provision of this Option
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Option is held to be invalid,
illegal or unenforceable in any respect under any applicable

10


--------------------------------------------------------------------------------


law or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of any other provision
of this Option in such jurisdiction or affect the validity, legality or
enforceability of any provision in any other jurisdiction, but this Option shall
be reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

14.           Governing Law.  The corporate law of the State of Delaware shall
govern all issues and questions concerning the relative rights of the Company
and its stockholders.  All other questions concerning the construction,
validity, interpretation and enforceability of this Option and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Florida, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Florida or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Florida.

15.           Jurisdiction.  The Holder and the Company agree to submit to
personal jurisdiction and to waive any objection as to venue in the federal or
state courts of Florida.  Service of process on the Company or the Holder in any
action arising out of or relating to this Option shall be effective if mailed to
such party at the address listed in Section 9 hereof.

16.           Arbitration.  If a dispute arises as to interpretation of this
Option, it shall be decided finally by three arbitrators in an arbitration
proceeding conforming to the Rules of the American Arbitration Association
applicable to commercial arbitration.  The arbitrators shall be appointed as
follows: one by the Company, one by the Holder and the third by the said two
arbitrators, or, if they cannot agree, then the third arbitrator shall be
appointed by the American Arbitration Association.  The third arbitrator shall
be chairman of the panel and shall be impartial.  The arbitration shall take
place in the county in which the Company’s corporate headquarters is located. 
The decision of a majority of the arbitrators shall be conclusively binding upon
the parties and final, and such decision shall be enforceable as a judgment in
any court of competent jurisdiction.  Each party shall pay the fees and expenses
of the arbitrator appointed by it, its counsel and its witnesses.  The parties
shall share equally the fees and expenses of the impartial arbitrator.

17.           Corporate Power; Authorization; Enforceable Obligations.  The
execution, delivery and performance by the Company of this Option: (i) are
within the Company’s corporate power; (ii) have been duly authorized by all
necessary or proper corporate action; (iii) are not in contravention of the
Company’s articles of incorporation or bylaws; (iv) will not violate in any
material respect, any law or regulation, including any and all Federal and state
securities laws, or any order or decree of any court or governmental
instrumentality; and (v) will not, in any material respect, conflict with or
result in the breach or termination of, or constitute a default under any
agreement or other material instrument to which the Company is a party or by
which the Company is bound.

18.           Successors and Assigns.  This Option shall inure to the benefit of
and be binding on the respective successors, assigns and legal representatives
of the Holder and the Company.

[Signature page follows]

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company and Holder have caused this Option to be
executed this 1st day of March, 2007.

GeM Solutions, Inc.

 

 

 

By:

/s/ John E. Baker

 

 

John E. Baker, Chief Executive Officer

 

 

AGREED AND ACCEPTED:

 

 

 

Mark Sampson

 

 

 

 

 

/s/ Mark Sampson

 

Signature

 

 

 

 

[Signature Page to Amended and Restated Option]

12


--------------------------------------------------------------------------------


NOTICE OF EXERCISE

TO:

Chief Executive Officer

 

GeM Solutions, Inc.

 

7935 Airport Pulling Road

 

Suite 201

 

Naples, FL 34109

 

(1)           The undersigned hereby elects to purchase                   
shares of Common Stock of GeM Solutions, Inc. pursuant to the terms of the
attached Option, and tenders herewith payment of the purchase price for such
shares in full in the following manner (please check one of the following
choices):

                o   In Cash

                o   Cashless exercise through a broker;

                o   Delivery of previously owned shares;

                o   Cashless exercise by reducing the number of shares of Common
Stock otherwise issuable under the Option; or

                o   Set off against amounts owed to the undersigned.

(2)           In exercising this Option, the undersigned hereby confirms and
acknowledges that the shares of Common Stock to be issued upon conversion
thereof are being acquired solely for the account of the undersigned and not as
a nominee for any other party, and for investment (unless such shares are
subject to resale pursuant to an effective prospectus), and that the undersigned
will not offer, sell or otherwise dispose of any such shares of Common Stock
except under circumstances that will not result in a violation of the Securities
Act of 1933, as amended, or any state securities laws.

(3)           Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned.

 

 

 

 

 

 

 

 

 

 

 

 

(Date)

 

(Signature)

 

13


--------------------------------------------------------------------------------